J.P. Morgan Logo [jpmorgan.jpg]

Exhibit 10.7


CONFIDENTIAL TREATMENT REQUESTED
 
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment.  Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*]
 


 
SUPPLEMENTAL CONFIRMATION
 
August 24, 2011
 
To:           Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, VA 23320
Attn:           Roger Dean, VP – Treasurer
Shawnta Totten, VP – Governance and Corporate Counsel
Facsimile: 757-321-5111


From:
JPMorgan Chase Bank, National Association

 
P.O. Box 161

 
60 Victoria Embankment

 
London EC4Y 0JP

 
England

 
Re:  
Issuer Forward Repurchase Transaction



The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”) and Dollar Tree, Inc. (“Counterparty”
and together with JPMorgan, the “Contracting Parties”) on the Trade Date
specified below. This Supplemental Confirmation is a binding contract between
JPMorgan and Counterparty as of the relevant Trade Date for the Transaction
referenced below.
 
1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of August 24, 2011 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
 
2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:
 
Trade Date:
August 24, 2011

 
Scheduled Termination Date:
November 15, 2011 (or if such date is not an Exchange Business Day, the next
following Exchange Business Day), as the same may be postponed pursuant to the
provisions of the Master Confirmation, subject to JPMorgan’s right to accelerate
the Termination Date to any date on or after the First Acceleration Date.

 
First Acceleration Date:
September 30, 2011

 
Hedge Threshold Price:
[*]

 
 
57

--------------------------------------------------------------------------------

 
Initial Shares:
2,346,385

 
Prepayment Amount:
USD 200,000,000

 
Minimum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.

 
Maximum Shares:
As set forth in the Trade Notification, to be a number of shares equal to (a)
the Prepayment Amount divided by (b) 97.5% of the Hedge Period Reference Price.

 
Forward Price Adjustment
Amount:
[*]

 
3. Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date other than through JPMorgan.
 
4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.
 
[Remainder of Page Intentionally Left Blank]
 

 
 
58

--------------------------------------------------------------------------------

 
J.P. Morgan Logo [jpmorgan.jpg]


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to EDG
Confirmation Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th Floor, New
York, NY 10172-3401, or by fax to (212) 622 8519.
 
 
Yours sincerely,
 
J.P. MORGAN SECURITIES LLC, as agent for
 
 
JPMorgan Chase Bank, National Association,
 
 
London Branch
 
 
 
By:      /s/ Jeffrey Zajkowski
Name:  Jeffrey Zajkowski
Title:  Managing Director
 
 
 
 
Confirmed as of the date first above written:
 
DOLLAR TREE, INC.
 
 
By:      /s/ Kevin S. Wampler
Name:  Kevin S. Wampler
Title:  Chief Financial Officer
 
 
 59

--------------------------------------------------------------------------------



 
